DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 21–40 are presented for examination in a continuation application filed on 05/02/2022.
This instant application 17/734,250 is a continuation of 16/745,248, filed on 01/16/2020, now Pat. No. 11,321,213.

Drawings
3.	The drawings were received on 05/02/2022 (in the filings).  These drawings are acceptable.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.	Claims 21–40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–3, 7–13, and 16 of U.S. Patent No. 11,321,213 (“’213 Patent”), since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

6.	Although the claims at issue are not identical, they are not patentably distinct (nonobvious) from each other, because at least some of the subject matter claimed in the instant application is already fully disclosed in the ’213 patent, as shown in the mapping of the claims below.

Claim __ of instant Application, No. 17/734,250
Is not patentably distinct from claim ___ of ’213 Patent
21  (method)
1
22
1
23
1
24
2
25
3
26
7
27
8
28
9
29
16
30
10
31
11
32
12
33  
13
34  (computer program product)
1
35
1
36  
1
37
2
38
3
39
7
40
8



Moreover, one or more claims in the instant application are directed to a computer program product and claim 1 of ’213 Patent is directed to a method. However, it would have been obvious to one of ordinary skill in the art to implement a system having a computer and storage devices storing program instructions, when executed by the computer, to perform the method of the ’213 Patent, thus rendering obvious having and using a computer program product to implement the method.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 21–40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

8.	As to independent claim 21, the claim recites:
“using the key to correlate the received set of statistics with the contextual attributes.” 

As to independent claim 34, the claim recites similar language of commensurate scope as claim 21.

These limitations, as currently drafted and within their respective claim, represent processes that, under a broadest reasonable interpretation, covers performance in the mind (including observation, evaluation, judgment, opinion, etc.) but for the recitation of generic computer components.  That is, other than reciting the use of a “computer” to perform these steps, nothing in the claim element precludes the step from practically being performed in the mind or using pencil and paper (see MPEP 2106.04(a)(2) – Examples of Concepts The Courts Have Identified As Abstract Ideas, discussing abstract ideas or concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work).

For example, but for the recitation of:
“... executing on a host computer” (claim 21); and
“non-transitory machine readable medium storing a server program” (claim 34),

the performance of these steps in the context of the claims reasonably encompasses the user mentally and/or manually performing these steps.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application.

For instance, claim 21 recites the additional element of “a host computer” and “a set of one or more servers operating outside of the host computer” that perform these steps.  The “host computer” and “servers” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

These claims further include the additional steps of:
(a)   “receiving, through a first communication from the host computer, a set of contextual attributes associated with a data message flow,”
(b)   “receiving, through a separate, second communication from the host computer, a set of statistics collected at the host computer for the data message flow and a key to correlate the received set of statistics with the received set of contextual attributes,” and
(c)   “generating a report for display regarding the received set of statistics and set of contextual attributes.”

These steps however merely represent pre-solution activities involving the collection of data for use by the claimed process, or post-solution activities involving the basic displaying (presentation) of data which are tangentially related to the claimed process. These activities are considered insignificant “extra-solution activities” in the computer or information technology field, the addition of which does not amount to an inventive concept.

As shown, the claims also include elements such as:
(1)   “a set of contextual attributes associated with a data message flow” and
(2)   “a set of statistics collected ... for the data message flow” and
(3)   “a key to correlate the received set of statistics with the received set of contextual attributes.”

These elements however merely describes the general technical or computing environment (e.g. attributes, statistics and other information of or associated with a data message flow) and restrict the processed information or data to a particular type or category. Limitations that generally link the use of the judicial exception to a particular technological environment or field of use, neither meaningfully limit the claim nor transform (the abstract idea nature of) the claim to a particular useful application to improve the functioning of a computer or any other technology.

Accordingly, the additional step(s) or element(s) of the claims, viewed individually and as an ordered combination, added nothing to the implementation of a mental process on an unspecified, “generic” computer and therefore failed to transform the abstract idea nature of the claims into a patent-eligible application.

9.	As to dependent claims 22–33 and 35–40, each of these claims either (1) recites additional step(s) or element(s) that covers performance in the mind; or (2) merely restricts or links the processed information or data to a particular type, technological environment, or field of use; or (3) amounts to  insignificant extra-solution activity to the judicial exception such as data input, display and storage; and as a whole is also directed and confined to the same process set forth in claim 21.  Therefore, these claims do not individually or collectively add an inventive concept or additional element(s) amounting to significantly more than the abstract idea itself.  These claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Examiner’s Remarks
10.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
11.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
12.	(A)	Hale et al., US 2020/0028756 A1 (“Hale”).


Notice re prior art available under both pre-AIA  and AIA 
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
14.	Claims 21–24, 26–37, and 39–40 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Hale.
See “References Cited” section, above, for full citations of references.

15.	Regarding claim 21, (A) Hale teaches/suggests the invention substantially as claimed, including:
“A method for reporting attributes of data flows associated with machines executing on a host computer, the method comprising:
	at a set of one or more servers operating outside of the host computer:”
(¶ 22: data collection layer 102 that collects network performance data 104 from a number of network devices;
Fig. 3  and ¶ 35: backend processor 300 ... receives the processed data stream 204, and provides a transformed and packaged data set that is accessible for querying, reporting, and alerting an end user or a further application. The processed data may have tags or other metadata added);

“receiving, through a first communication from the host computer, a set of contextual attributes associated with a data message flow”
(¶ 22: data collection layer 102 that collects network performance data 104 from a number of network devices, where the network performance data includes a unique identifier 112 ( e.g., a unique key, a deterministic hash value, and/or one or more metadata values that uniquely identify a data source and/or data collector, or that are statistically likely to uniquely identify the data source and/or the data collector) ... that divides the network performance data 104 into a metadata portion 108 and a performance data portion 110.;
Fig. 2 and ¶ 34: an edge collection device 200 is depicted that receives metric data 206 (e.g., infrastructure performance data for network devices, virtual network functions, and/or private cloud infrastructure)).

“receiving, through a separate, second communication from the host computer, a set of statistics collected at the host computer for the data message flow and a key to correlate the received set of statistics with the received set of contextual attributes”
(Fig. 2 and ¶¶ 22 and 34, as applied above);

“using the key to correlate the received set of statistics with the contextual attributes”
(¶ 22: query management layer 124 further provides the performance report 122 by associating each of the metadata portion 108 and the performance data portion 110 with a corresponding unique key 112;
Fig. 7 and ¶ 59: associate the first network performance data value with the metadata of the second network performance data value is in response to the first unique key);

Additionally, Hale further suggests:
“generating a report for display regarding the received set of statistics and set of contextual attributes”
(Fig. 1 and ¶ 22: performance report 122 communicated to the requester 130;
¶ 49: performance report, as used herein, should be understood broadly, and includes any information accessed and configured for communication to the client, end user ... a performance report may include depictions of performance data).


16.	Regarding claim 22, Hale teaches/suggests:
“wherein the key comprises a subset of one or more received contextual attributes”
(¶ 58: the unique key may be a heuristically determined value-for example a value determined from the metadata that uniquely identifies ...).

17.	Regarding claim 23, Hale teaches/suggests:
“wherein the set of contextual attributes comprises at least one of a user identifier, an identifier for a process requesting the new data message flow, and a command line interface (CLI) parameter associated with the request”
(¶ 6: where the context tag includes at least one of: a vendor, a location, a rack value, an application value, and a line of business value; and/or where the context tag includes at least one of: a flow record value, a service utilized value, a file accessed value, a destination value, an application utilized value, and a business related value;
¶ 45: where a set of network performance data is associated with a first tag and/or metadata and changes to another tag and/or metadata (e.g., a network device begins serving a new business unit, a hardware change and/or server location change is implemented, etc.).

18.	Regarding claim 24, Hale teaches/suggests:
“wherein the key further comprises a value generated based on the process identifier”
(¶ 58: the unique key may be a heuristically determined value-for example a value determined from the metadata that uniquely identifies a device or element of network infrastructure, and/or that is statistically likely to uniquely identify the device or element of network infrastructure. For example, a name of a source collector and/or source of the data (e.g., SNMP name) may be combined with other information, such as an IP address).


19.	Regarding claim 26, Hale teaches/suggests:
“wherein the set of contextual attributes comprise a plurality of attributes collected from a guest introspection agent executing on a machine that executes on the host computer and that is associated with the data message flow, while the set of statistics comprises a plurality of statistics collected from by a flow exporter that executes on the host computer to collect statistics relating to the data message flow”
(¶ 53: receiving a query request (such as from a user 602), which may have information such as a query name or type, and/or time information related to the time of interest of the query;
¶ 55: operation to prepare the performance report can be based upon parameters described in the query ( e.g., defining time frames, requesting aggregation parameters, etc.) and/or may be based upon parameters associated with the query name;
¶ 66: hardware, computers, computing devices, processors, circuits, and/or servers include ... a virtual machine;
Fig. 3  and ¶ 35: backend processor 300 ... receives the processed data stream 204;
¶ 41: ingest data can include network performance metrics data, metadata, tags, and/or combinations of these. In certain embodiments, the metadata and/or tags are passed to a separate flow at third procedural subset 506, and network performance metrics data is provided to a separate flow at second procedural subset 504).

20.	Regarding claim 27, Hale teaches/suggests:
“wherein the flow exporter collected statistics for flows that match a set of flow identifiers that identify flows for which the flow exporter has to collect statistics”
(Fig. 3  and ¶ 35: backend processor 300 ... receives the processed data stream 204;
¶ 41: ingest data can include network performance metrics data, metadata, tags, and/or combinations of these. In certain embodiments, the metadata and/or tags are passed to a separate flow at third procedural subset 506, and network performance metrics data is provided to a separate flow at second procedural subset 504).

21.	Regarding claim 28, Hale teaches/suggests:
“wherein the flow exporter iteratively perform a first aggregation operation to aggregate statistics for the data message flow before iteratively sending the set of statistics to the set of servers, the method further comprising at the set of servers iteratively performing a second aggregation operation to aggregate different sets of statistics that the flow exporter provides for the data message flow”
(Fig. 3  and ¶ 35: backend processor 300 ... receives the processed data stream 204;
¶ 45: Certain operations of the third procedural subset 506 allow for the tracking and associating of data over time, and/or the back calculation of changes in data over time).


22.	Regarding claim 29, Hale teaches/suggests:
“wherein the host computer is a first host computer and the set of statistics is a first set of statistics, the method further comprising collecting a second set of statistics from a second host computer regarding the data message flow, and associating the second set of statistics with the first set of statistics received from the first host computer”
(¶ 25: the flow record data as at least one of: usage of a particular application or group of applications; data communications with a source server, website, and/or network location; data communications with a destination server;
¶ 27: upstream data collector ( e.g., that takes performance data and/or metadata from a number of data sources, before providing the network performance data 104 to system 100) adds one or more context tags 118 to the raw network performance data 104, thereby contributing at least an aspect of the processed network performance data 132;
¶ 35: backend processor ... receives the processed data stream 204, and provides a transformed and packaged data set that is accessible for querying, reporting, and alerting an end user or a further application).

23.	Regarding claim 30, Hale teaches/suggests:
“wherein the report comprises at least one of anomaly detection and vulnerability analysis”
(¶ 22: a query 120 may be generated automatically, provided periodically;
¶ 46: a query may be scheduled (e.g., to support periodic and/or other intermittent reporting functions);
¶ 23: performance change layer 111 structured to identify a trigger event 113 in response to the performance data portion. Example and non-limiting trigger events 113 include determining that a metadata value (e.g., a network infrastructure aspect) has changed, determining that a network performance value (e.g., utilization, uptime or other performance goals, lag times or delays, etc.) has changed, and/or determining that a business relevant event has occurred).


24.	Regarding claim 31, Hale teaches/suggests:
“wherein the report produce a visualization of data relevant to a user query”
(Fig. 1 and ¶ 22: performance report 122 communicated to the requester 130;
¶ 49: performance report, as used herein, should be understood broadly, and includes any information accessed and configured for communication to the client, end user ... a performance report may include depictions of performance data).

25.	Regarding claim 32, Hale teaches/suggests:
“wherein the contextual data comprises L7 attributes that are used to identify (1) applications on different machines that are communicating and (2) the type of data being exchanged”
(¶ 25: the flow record data as at least one of: usage of a particular application or group of applications; data communications with a source server, website, and/or network location; data communications with a destination server, website, and/or network location; utilization of a service (e.g., voice and/or video communications);
¶ 43: tagging API that may provide tags (and/or additional tags) to the data (e.g., a vendor, a location, a rack value, an application value, a line of business value flow, a record value, a service utilized value, a file accessed value, a destination value, an application utilized value, and/or a business related value of any type)).

26.	Regarding claim 33, Hale teaches/suggests:
“receiving and correlating sets of statistics and contextual data from multiple host computers to generate an aggregated set of statistics”
(¶ 25: the flow record data as at least one of: usage of a particular application or group of applications; data communications with a source server, website, and/or network location; data communications with a destination server;
¶ 27: upstream data collector ( e.g., that takes performance data and/or metadata from a number of data sources, before providing the network performance data 104 to system 100) adds one or more context tags 118 to the raw network performance data 104, thereby contributing at least an aspect of the processed network performance data 132;
¶ 35: backend processor ... receives the processed data stream 204, and provides a transformed and packaged data set that is accessible for querying, reporting, and alerting an end user or a further application).


27.	Regarding claims 34–37 and 39–40, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 21–24 and 26–27, respectively. Therefore, they are rejected on the same basis as claims 21–24 and 26–27 above.



Allowable Subject Matter
28.	Claims 25 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and additionally overcoming the double patenting and 101 rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a)	Moon et al., US 2015/0358391 A1, teaching receiving a plurality of data streams that include operational data for a plurality of application nodes, and processing the plurality of data streams to generate real-time performance data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
December 15, 2022